Exhibit 10.1

EXECUTION COPY

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
March 12, 2013 by and between Delek US Holdings, Inc., a Delaware corporation
(the “Company”), and Delek Hungary Holding Limited Liability Company, a
Hungarian limited liability company (the “Seller”).

Background

A. The Seller owns 31,536,432 shares of the Company’s common stock, $0.01 par
value per share (the “Common Stock”), and has agreed to transfer, assign, sell,
convey and deliver a portion of those shares to the Company on the terms and
conditions set forth in this Agreement;

B. The Company has agreed to repurchase a portion of the shares of Common Stock
held by the Seller at the price and upon the terms and conditions provided in
this Agreement (the “Repurchase”);

C. Promptly after the date hereof, the Seller and the Company intend to commence
an underwritten public offering (the “Public Offering”) of shares of Common
Stock held by the Seller (the “Underwritten Shares”);

D. The board of directors of the Company (the “Board”) has authorized,
contingent upon the consummation of the Public Offering, a program to repurchase
through December 31, 2013 shares of Common Stock having an aggregate purchase
price of up to $75 million, from time to time in the open market, in privately
negotiated transactions or through a combination thereof (the “Repurchase
Program”);

E. The Board has delegated to the Audit Committee of the Board (the “Audit
Committee”), comprised solely of directors who have been determined to be
“independent” under applicable standards of the Securities and Exchange
Commission and the New York Stock Exchange, to determine whether to authorize
and to negotiate the terms of the Repurchase pursuant to the Board’s
authorization of the Repurchase Program; and

F. The Audit Committee has approved the Repurchase and related transactions that
may be required in connection with the Repurchase.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Repurchase.

(a) At the Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraph 1(b), the Seller agrees to
transfer, assign, sell, convey and deliver one million (1,000,000) shares of
Common Stock (the “Repurchase Shares”). The per share purchase price for each
Repurchase Share shall be equal to the per share price at which the Seller sells
the Underwritten Shares to the underwriters in the Public Offering (the “Per
Share Purchase Price”). The Company hereby agrees to purchase such Repurchase
Shares from the Seller at the Per Share Purchase Price.

(b) The obligations of the Company to purchase the Repurchase Shares shall be
subject to the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company, the Seller and the underwriters named
therein (the “Underwriting Agreement”) to be dated no later than three business
days from the date hereof.

(c) The closing of the sale of the Repurchase Shares (the “Closing”) shall take
place on the same day as the closing of the Public Offering at the offices of
Bass, Berry & Sims PLC, 150 Third Avenue South, Suite 2800, Nashville, Tennessee
37201, or at such other time and place as may be agreed upon by the Company and
the Seller. At the Closing, the Seller shall deliver to the Company, or as
otherwise instructed by the Company, a duly executed stock power relating to the
Repurchase Shares, and the Company agrees to deliver to the Seller, by wire
transfer of immediately available funds, an amount equal to the product of the
Per Share Purchase Price multiplied by the aggregate number of Repurchase
Shares.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Seller that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. All consents,
approvals, authorizations and orders necessary for the execution and delivery by
the Company of this Agreement, and for the purchase of the Repurchase Shares by
the Company hereunder, have been obtained.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated by this
Agreement will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or (iii) result in the violation of any law or

 

2



--------------------------------------------------------------------------------

statute applicable to the Company or any of its subsidiaries or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority having jurisdiction over the Company or any of its
subsidiaries; except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not reasonably be expected to
have a material adverse effect on the business, properties, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”), or impair in any
material respect the Company’s ability to fulfill its obligations under this
Agreement.

3. Representations of the Seller. In connection with the transactions
contemplated hereby, the Seller represents and warrants to the Company that:

(a) The Seller is duly organized and validly existing under the laws of Hungary.
The Seller has full right, power and authority to enter into this Agreement, and
to consummate the transactions contemplated hereby, including the sale,
assignment, transfer and delivery of the Repurchase Shares to be sold by the
Seller hereunder. All consents, approvals, authorizations and orders necessary
for the execution and delivery by the Seller of this Agreement, and for the sale
and delivery of the Repurchase Shares to be sold by the Seller hereunder, have
been obtained.

(b) This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes a valid and binding agreement of the Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The execution, delivery and performance by the Seller of this Agreement and
the consummation by the Seller of the transactions contemplated herein will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Seller pursuant to, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Seller is a party or by which the
Seller is bound or to which any of the property or assets of the Seller,
including any of the Repurchase Shares, is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Seller or (iii) result in the violation of any law or statute applicable
to the Seller or any judgment, writ, injunction, decree, order, rule or
regulation of any court or arbitrator or governmental or regulatory agency
having jurisdiction over the Seller; except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not
reasonably be expected to have a Material Adverse Effect on the Seller, or
impair in any material respect the Seller’s ability to fulfill its obligations
under this Agreement.

(d) As of the date hereof, the Seller has, and immediately prior to the delivery
of the Repurchase Shares to the Company at the Closing will have, valid title to
the Repurchase Shares free and clear of all liens, encumbrances, equities or
adverse claims.

(e) The Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of

 

3



--------------------------------------------------------------------------------

the Repurchase. The Seller has had the opportunity to ask questions and receive
answers concerning the terms and conditions of the Repurchase and the Repurchase
Shares and has had full access to such other information concerning the
Repurchase Shares and the Company as it has requested. The Seller has received
all information that it believes is necessary or appropriate in connection with
the Repurchase. The Seller is an informed and sophisticated party and has
engaged, to the extent the Seller deems appropriate, expert advisors experienced
in the evaluation of transactions of the type contemplated hereby. The Seller
acknowledges that the Seller has not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the Company,
whether or not any such representations, warranties or statements were made in
writing or orally, except as expressly set forth for the benefit of the Seller
in this Agreement.

4. Termination. This Agreement may be terminated at any time by the mutual
written consent of the Company and the Seller. Furthermore, this Agreement shall
automatically terminate and be of no further force and effect, in the event that
(a) the commencement of the Public Offering has not been publicly announced
within three business days after the date hereof or (b) the conditions in
paragraph 1(b) of this Agreement have not been satisfied within 10 business days
after the date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Seller:

Delek Hungary Limited Liability Company

7, Giborey Israel Street, P.O.B. 8464

Industrial Zone South, Netanya 42504

Israel

Tel: (+972 9) 8638400

Fax: (+972 9) 8638577

Attention: General Counsel

With required copies (which shall not constitute notice) to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

United States of America

Facsimile: +1 (646) 848-8830

Attn: Robert Evans III

 

4



--------------------------------------------------------------------------------

To the Company:

Delek US Holdings, Inc.

7102 Commerce Way

Brentwood, Tennessee 37027

United States of America

Facsimile: +1 (615) 435-1271

Attn: General Counsel

With a required copy (which shall not constitute notice) to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, TN 37201

United States of America

Facsimile: +1 (615) 742-0458

Attention: Scott W. Bell

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence,

 

5



--------------------------------------------------------------------------------

this Agreement shall bind and inure to the benefit of and be enforceable by the
Seller and the Company and their respective successors and permitted assigns.
Any purported assignment not permitted under this paragraph shall be null and
void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. This Agreement and all disputes arising out of
or related to this Agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of Delaware.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in Wilmington, Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be brought, heard and determined exclusively in the Delaware
Court of Chancery (provided that, in the event that subject matter jurisdiction
is unavailable in that court, then all such claims shall be brought, heard and
determined exclusively in any other state or federal court sitting in
Wilmington, Delaware), (iii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from such court,
and (iv) agrees not to bring any action or proceeding relating to or arising out
of, under or in connection with this Agreement or the Company’s business or
affairs in any other court, tribunal, forum or proceeding. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding brought in accordance with this paragraph. Each of the parties agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Seller and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Seller shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(l) Expenses. Each of the Company and the Seller acknowledges and agrees that
expenses in connection with the drafting, negotiation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby
(including the reasonable fees and disbursements of counsel to the Seller in
connection herewith) shall comprise “Registration Expenses,” as such term is
defined in that certain Registration Rights Agreement dated as of April 17,
2006, by and between the Company and Delek Group Ltd.

[Signatures appear on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

Company: DELEK US HOLDINGS, INC. By:  

/s/ Donald N. Holmes

Name:   Donald N. Holmes Title:   EVP – Human Resources  

/s/ Kent B. Thomas

  Kent B. Thomas   EVP – General Counsel Seller:   DELEK HUNGARY HOLDING LIMITED
LIABILITY COMPANY By:  

/s/ Barak Mashraki

Name:   Barak Mashraki Title:   Managing Director

[Signature Page to Stock Repurchase Agreement]